NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0741n.06

                                        Case No. 12-6634                               FILED
                                                                                 Sep 23, 2014
                          UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


LIBERTY LEGAL FOUNDATION, et al.,                     )
                                                      )
       Plaintiffs-Appellants,                         )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE WESTERN
NATIONAL DEMOCRATIC PARTY, et al.,                    )        DISTRICT OF TENNESSEE
                                                      )
       Defendants-Appellees.                          )
                                                      )
                                                      )                             OPINION


BEFORE: BOGGS and McKEAGUE, Circuit Judges; and STAFFORD, District Judge.*

        McKEAGUE, Circuit Judge. This case arises from the entry of sanctions under 28

U.S.C. § 1927 against Plaintiffs. The district court granted the Defendants’1 motion for sanctions,

finding that Plaintiffs2 brought a frivolous suit, which accused Defendants of misrepresenting

Barack Obama’s qualifications to be President of the United States. For the reasons set forth

below, we AFFIRM.




*
  The Honorable William H. Stafford, Jr., Senior United States District Judge for the Northern
District of Florida, sitting by designation.
1
  “Defendants” include the National Democratic Party of the USA, Inc., Democratic National
Committee, Debbie Wasserman Schultz, and Chip Forrester.
2
  “Plaintiffs” include Liberty Legal Foundation, John Dummett, Leonard Volodarsky, and Creg
Maroney.
Case No. 12-6634
Liberty Legal, et al. v. National Democratic Party, et al.

       Plaintiffs filed a Complaint alleging that Defendants had negligently or fraudulently

misrepresented President Obama as qualified to be President of the United States. According to

Plaintiffs, this representation was false because President Obama did not satisfy the “natural-

born citizen” requirement contained in Article II, Section 1 of the United States Constitution.

Defendants filed a motion to dismiss and motion for sanctions. Defendants asserted that all

Plaintiffs lacked standing to pursue their claims, and in the alternative, that Plaintiffs failed to

state a claim upon which relief could be granted. The district court granted the motion to dismiss,

holding that Plaintiffs had failed to plead the elements of standing with specificity and that the

Plaintiffs lacked standing. The district court also denied Plaintiffs’ motion to amend their

Complaint, finding that the motion to amend was seeking solely to add a new tort theory and not

to amend the factual allegations to establish standing.

       Following the grant of Defendants’ motion to dismiss, the district court also granted in

part and denied in part Defendants’ motion for sanctions, finding that counsel for Plaintiffs knew

or reasonably should have known that the claims in this case had no basis in law. R. 32, Order

Grant. Sanctions at 8, PageID # 496. The district court further found that the allegations of

standing for all Plaintiffs were without merit. Id. Accordingly, the district court granted sanctions

under 28 U.S.C. § 1927 in the form of reasonable attorney fees related to the preparation and

briefing of the motion to dismiss in which Defendants raised the issue of standing. Id. at 13,

PageID # 501. The district court did not award any sanctions under Federal Rule of Civil

Procedure Rule 11, because the district court found that Defendants had failed to comply with

the formal requirements of Rule 11’s safe harbor provision. Id. at 12, PageID # 500.

       Plaintiffs appeal the grant of sanctions pursuant to 28 U.S.C. § 1927, alleging that the

district court erred in finding that Plaintiffs do not have standing. Plaintiffs similarly appeal the


                                                -2-
Case No. 12-6634
Liberty Legal, et al. v. National Democratic Party, et al.

denial of Plaintiffs’ motion for reconsideration and motion to amend. Plaintiffs further claim that

the district court erred in not ordering a hearing prior to the grant of sanctions. Plaintiffs have not

provided a single case to support their contention that a hearing was required prior to the

issuance of sanctions. Furthermore, the Sixth Circuit has held that when seeking to impose

sanctions, a full evidentiary hearing is not required. Cook v. Am. S.S. Co., 134 F.3d 771, 774 (6th

Cir. 1988).

       After carefully reviewing the district court opinions, the briefs, and the record in this

case, we conclude that the district court did not err in granting in part and denying in part

Defendants’ motion for sanctions, and denying Plaintiffs’ motion to amend and motion for

reconsideration. We also conclude that the district court did not err in denying Plaintiffs a

hearing prior to the entry of sanctions. As the district court correctly set out the applicable law

and correctly applied that law to the case, issuance of a full written opinion by this Court would

serve no jurisprudential purpose.

       Accordingly, for the reasons stated in the district court’s well-reasoned opinions, we

AFFIRM.




                                                 -3-